              Case 2:21-cv-00896-APG-NJK Document 15 Filed 08/19/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Paul Santiago,                                             Case No.: 2:21-cv-00896-APG-NJK

 4             Petitioner,                                Order Granting Motion for Leave to File
                                                                Second Amended Petition
 5 v.
                                                                         [ECF No. 13]
 6 Calvin Johnson, et al.,

 7             Respondents.

 8            Petitioner Paul Santiago has filed a counseled first amended petition for a writ of habeas

 9 corpus1 as protection against expiration of the one-year period of limitation.2 Santiago also has

10 filed a motion for leave to file second amended petition,3 which he argues will give counsel time

11 to review the record and file a petition that reflects counsel's judgment. Respondents do not

12 oppose the motion.4 Good cause appearing, I grant the motion.

13            IT IS THEREFORE ORDERED that petitioner's motion for leave to file second amended

14 petition (ECF No. 13) is GRANTED. Petitioner will have up to and including December 16,

15 2021, to file a second amended petition.

16 ///

17 ///

18 ///

19 ///

20 ///

21
     1
         ECF No. 11.
22   2
         See 28 U.S.C. § 2244(d)(1).
23   3
         ECF No. 13.
     4
         ECF No. 14.
          Case 2:21-cv-00896-APG-NJK Document 15 Filed 08/19/21 Page 2 of 2




 1         IT IS FURTHER ORDERED that the briefing schedule of the order of June 24, 2021

 2 (ECF No. 10) governs the briefing after the filing of the second amended petition.

 3         DATED August 19, 2021

 4

 5
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
